Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000655
                                                         14-DEC-2017
                                                         08:53 AM



                          SCWC-17-0000655

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  MATHIAS & NIEHAUS, LLC, a Hawai#i limited liability company;
   MATHIAS & NIEHAUS KALIAE, LLC, a Hawai#i limited liability
           company, Respondents/Plaintiffs-Appellees,

                                 vs.

         KALIAE LLC, a Hawai#i limited liability company,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000655; CIV. NO. 15-1-0463(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on
November 2, 2017, is hereby rejected.
          DATED:   Honolulu, Hawai#i, December 14, 2017.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson